DAVIDSON, Commissioner.
Appellant was convicted for the unlawful possession of intoxicating liquor for the purpose of sale in a dry area, and his punishment was assessed at a fine of $350.
The complaint and information, as well as all matters of procedure, appear regular. The record is before us without a statement of facts or bills of exception, in the absence of which nothing is presented for review.
*377The judgment of the trial court is affirmed.
No motion for rehearing will be entertained and mandate will issue forthwith.
Opinion approved by the Court.